Citation Nr: 1744405	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD) as secondary to presumed exposure to herbicide agent for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death based on IHD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The Veteran served on active duty from January 1969 to February 1972.  His service included a tour in the Republic of Vietnam (RVN) from February 1971 to January 1972.  The appellant is his surviving spouse.

Notwithstanding the appellant's testimony and her representative's assertions at the hearing, the issues noted on the title page are the sole issues on which an appeal was perfected and certified to the Board.  See 38 C.F.R. § 20.200 (2016). 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas that denied the issues on appeal.

In June 2017, the appellant testified before the undersigned at the aforementioned Board hearing via video conference, with the appellant sitting at the RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A copy of the transcript of the hearing is in the claims file.

The issues of entitlement to service connection for PTSD and liver cancer for accrued benefits purposes; and entitlement to service connection for the cause of the Veteran's death due to those disorders have been raised by the record in a December 2010 statement (12/06/2010 VA Form 21-534), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran died in September 2003.  The Certificate of Death (amended) notes that the cause of death was metastatic liver cancer and hepatitis C.

2.  The Veteran served a tour in RVN.

3.  The weight of the evidence of record is against a finding that the Veteran had IHD prior to his death, or that IHD caused or contributed to his death.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for IHD due to presumed exposure to herbicide agent for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(a), 3.309(a), (e) (2016).

2.  A service-connected disease or injury did not contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107; 38 C.F.R. §§ 3.5, 3.303, 3.312.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the November 2011 rating decisions, via letters dated in November and December 2010, VA provided the appellant with notice.  Additionally, VA has a duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records, including the VA examination reports are in the claims file.  Neither the appellant nor her representative has asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Standing of Appellant

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000(a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  A claim pending at the time of the Veteran's death, or one subject to being reopened qualifies for a claim of accrued benefits.  38 C.F.R. § 3.1000(d)(4), (5).  A claim for DIC necessarily includes a claim for accrued benefits.  38 C.F.R. § 3.1000(c).

In an Administrative Decision dated in October 2004, the AOJ determined that the appellant is the Veteran's surviving spouse.  (10/12/2004-Administrative Decision)  Hence, she has standing to pursue any monetary benefits to which the Veteran was entitled at the time of his death.

Service Connection

General Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease, which includes hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Proof of a claim on the basis of continuity of symptomatology, however, is limited to where the claimed disability is a chronic disease listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013). 
In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the RVN during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600 -42608 (2002).  IHD is among the diseases that are deemed associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).
 
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
 
The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d at 1316.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

STRs are negative for any entries related to complaints, findings, or treatment for a heart-related disorder.  On his February 1972 Report of Medical History for his examination at separation, the Veteran denied any prior history of pain or pressure in the chest, shortness of breath, or heart trouble.  The February 1972 Report of Medical Examination For Separation notes a functional systolic murmur.  The examiner noted the absence of any history of chest pain, dyspnea, or cyanosis and suggested a cardiology follow-up (11/04/2004 STR-Medical, p. 61, 52).  There is no indication that the Veteran followed up.

The Veteran's post-service VA records do not indicate that any heart disorder manifested at least to a compensable degree within one year of his separation, and the Veteran had not sought VA compensation for a heart disorder.  In response to the Secretary adding IHD to the diseases deemed associated with herbicide agent exposure, in September 2010, the AOJ informed the appellant that the Veteran's claims file would be reviewed to determine if he was entitled to retroactive benefits.  (09/03/2010 Notification)  VA was required to conduct the review pursuant to the holding in Nehmer v. U.S. Dep't of Veterans Affairs, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

As part of the review, in December 2010, the AOJ obtained a medical nexus review of the Veteran's claims file.  The medical review report reflects that the examiner opined that the Veteran did not have IHD during his lifetime.  The examiner noted that the Veteran's medical records noted a history of hypertension, endocarditis from pneumonia in 2002, peripheral vascular disease, and a report of heart failure after treatment for MRSA.  There were no reports of myocardial infarction, coronary artery disease, placement of stents, or coronary artery bypass graft in any of the Veteran's records.  Further, neither were there any reports of cardiac workup or testing done, and no indication in the records of any heart problems related to IHD.  Hence, the examiner opined that IHD was not present.  (12/30/2010 VA Examination)

The examiner conducted a review of the pertinent records, and provided a full explanation and opinion for the opinion rendered.  Hence, the Board finds the opinion highly probative and assigns it significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the appellant's assertions on her Substantive Appeal to the effect that the Veteran had IHD.  (07/03/2014 VA Form 9)  There are certain conditions which a lay person may diagnose, i.e., varicose veins.  The Board must make this determination on a case-by-case basis.  See Jandreau, 492 F. 3d 1372.  The Board finds that diagnosing IHD, a disease of part of the complex cardiovascular system, is beyond the training and experience of the average lay person.  See 38 C.F.R. § 3.159(a)(1).  Hence, the appellant's personal opinion is not competent on this matter and carries no weight.

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service-connected disability apply.  The earlier discussion of the legal requirements for service connection are incorporated here by reference.

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Discussion

Historically, the Board notes that a February 2005 rating decision denied service connection for the cause of the Veteran's death.  Subsequently, in September 2010, VA sent the appellant a letter notifying that a special review of the Veteran's file was being done pursuant to the Nehemer line of cases.  After restating the cause of death issue, the AOJ's requested a VA physician to address this issue.  The VA physician found that the Veteran did not have IHD and that IHD did not cause or contribute to the Veteran's death.  The examiner noted that, per the Death Certificate, the Veteran died of liver cancer and disease.  Thus, his death was not due to IHD or contributed to by that disease.  The Board incorporates here by reference, the discussion above on the probative value weight of the examiner's opinion and the lack of same of the appellant's opinion regarding IHD.  The Board is not now addressing PTSD and/or liver cancer/hepatitis C as a cause of the Veteran's death as those matters are being referred as noted in the Introduction.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim on all bases.  38 C.F.R. § 3.303, 3.307(a), 3.309(a), (e), 3.312.
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the appellant's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Service connection for ischemic heart disease (IHD) as secondary to presumed exposure to herbicide agent for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death based on IHD is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


